Citation Nr: 1327431	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  08-37 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for post-operative muscle resection of the left hip, prior to January 12, 2010.

2.  Entitlement to an evaluation in excess of 30 percent for post-operative muscle resection, left hip, from January 12, 2010.

3.  Entitlement to service connection for left ankle disability.

4.  Entitlement to service connection for right ankle disability.  

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from May 1964 to May 1966.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was the subject of a December 2012 Order of the Court of Appeals for Veterans Claims (Court), by which the Court granted a Joint Motion for Partial Remand to the Board (Joint Motion), and vacated the Board's January 2012 decision in this matter to the extent it denied entitlement to an evaluation in excess of 10 percent for post-operative muscle resection of the left hip, prior to January 12, 2010; to an evaluation in excess of 30 percent for post-operative muscle resection, left hip, from January 12, 20102; service connection for left ankle disability; and service connection for right ankle disability.  The below action is directed in view of the Court's Order.

The issues of service connection for left shoulder, left knee, and right hip disabilities, and entitlement to a TDIU, were remanded by the Board in its January 2012 decision and remand pertaining to this appeal.  The information in the VA paper and Virtual VA claims file indicates that some action was initiated regarding the Board's remand instructions pertaining to the claim for a TDIU.  As these issues are still within the Board's jurisdiction, they are addressed in this remand.  The Board will request that the RO/AMC comply with the Board's January 2012 remand instructions before returning this appeal to the Board for further development and adjudication, particularly because proper adjudication of the appeal for a TDIU may depend on proper development and adjudication of all other claims currently within the Board's jurisdiction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) ("a remand by . . . the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the December 2012 Joint Motion, the parties agreed that in rating the Veteran's residuals of post-operative muscle resection of the left hip, the Board had not properly considered application of 38 C.F.R. § 4.73, Diagnostic Codes 5314 and 5316 ( pertaining to rating of Muscle Group XIV, anterior thigh, and Muscle Group XVI, pelvic girdle, respectively).  The examination findings at prior VA examinations have concentrated on rating criteria related to range of motion rather than those set forth in the rating criteria for rating of muscle disability.  Accordingly, for the purpose of facilitating compliance with the Joint Motion, the Board will request a VA examination that includes detailed findings applicable to the rating criteria for muscle injuries.

Also in the December 2012 Joint Motion, the parties agreed that a "medically-diagnosed current disability is not a prerequisite simply for provision of a VA medical examination and nexus opinion," and that as a result the Board erred in its findings that VA need not provide a VA examination for his claims for service connection for left and right ankle disabilities.  As a result, the Board will request that the Veteran be afforded a VA examination and opinion as to whether he has left or right ankle disability that began during service, is related to any incident of service, or is caused or chronically worsened by service-connected disability to include residuals of a post-operative muscle resection of the left hip.  See 38 U.S.C.A. § 5103A(d).

On remand, the RO/AMC should seek to obtain any additional relevant records of treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Additionally, as noted, the RO/AMC should assure compliance with the Board's remand instructions as set forth in its January 2012 decision and remand in this appeal.  The January 2012 Board remand instructions pertained to the Veteran's claims for service connection left shoulder disability, left knee disability, right hip disability, and for a TDIU.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all potentially relevant records of VA and non-VA health care providers who have treated him for left hip, left ankle, right ankle, left shoulder, left knee, or right hip disabilities, but that may not have been previously received in connection with his claims.
 
After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  Take all necessary actions to comply with the Board's January 2012 remand instructions as they pertain to claims for service connection left shoulder disability, left knee disability, right hip disability, and for a TDIU.  

3.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining whether the Veteran has left or right ankle disability that is caused or chronically worsened by any service-connected disability, or began during service or is related to any incident of service; and to determine the current severity of muscle disability related to post-operative muscle resection of the left hip.
 
The RO/AMC should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed.
 
The examiner should identify the muscles and muscle groups affected by the Veteran's post-operative muscle resection of the left hip. This should include consideration of whether or the extent to which  the tensor fascia lata and left iliotibial band are affected.  (See Oct. 1964 operative report-resection of left iliotibial band), November 1964 Physical Profile Record for "[p]ost operative tensor fascia lata resection").

The examiner should indicate the extent to which muscle groups XIV and XVI, as designated for VA rating purposes, are affected.  See 38 C.F.R. § 4.73, Diagnostic Codes 5314 and 5316.

The examiner should indicate the nature and extent of any loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination or uncertainty of movement attributable to injury of muscle group XIV or muscle group XVI.

The examiner should indicate the nature and extent of any related scarring (including whether there are any ragged, depressed and adherent scars), fascial defect, atrophy,  impairment or loss of muscle tonus, loss of deep fascia, reduced strength and endurance compared to the sound side, or abnormal hardening of muscles.

Also, the examiner should perform full range of motion studies of the left hip and comment on the functional limitations of the service-connected residuals of post-operative muscle resection of the left hip caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  Results of repetitive use testing should also be reported.  To the extent feasible any additional functional limitation should be expressed as limitation of motion in degrees.

Additionally, the examiner should examine the Veteran's left and right ankles and indicate whether the Veteran has disability of the left or right ankle.  If so, the examiner should indicate whether the Veteran's left or right ankle began during service or is related to any incident of service, or whether any left or right ankle disability is caused or chronically worsened by service-connected disability (to include residuals of post-operative muscle resection of the left hip).

In all conclusions, the examiner should identify and explain the medical basis or bases, with identification of the relevant evidence of record.  The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  

4.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

